PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/123,690
Filing Date: 12 January 2022
Appellant(s): A. Flower et al.



__________________
Ryan S. Jones, Reg. No. 68,334
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 12, 2022 appealing from the Office action mailed August 20, 2021.
Grounds of Rejection to be Reviewed on Appeal
The following ground(s) of rejection are applicable to the appealed claims:
Every ground of rejection set forth in the Office action dated August 20, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3-9, 12, 13, 16-18, & 21-27 |are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.

WITHDRAWN REJECTIONS
There are no withdrawn rejections from the Office action mailed August 20, 2021.


Response to Argument
35 U.S.C. 101 Rejections:
Appellant’s arguments regarding 35 U.S.C. 101 begin at the top of Page 8 and continue through Page 13.  

Argument 1 (Pg. 9, 10):
Beginning on Page 9, Appellant argues, “However, at least the operations of using wearable patient monitors, continuously monitoring vital signs of a plurality of subjects and wirelessly transmitting the continuously monitored vital signs of the plurality of subjects via a wireless transmission ...[and]... adjusting a frequency of the wireless transmission of the vital signs based on the determined triage score, are not methods of organizing human activity. Referring to the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Federal Register 50 pages 50-57 (2019) (“2019 PEG”) defines: “Certain methods of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” 2019 PEG Section I (“Groupings of Abstract Ideas’).”  Appellant further argues on Page 10, “Likewise, at least the operations of using wearable patient monitors, continuously monitoring vital signs of a plurality of subjects and wirelessly transmitting the continuously monitored vital signs of the plurality of subjects via a wireless transmission ...[and]... adjusting a frequency of the wireless transmission of the vital signs based on the determined triage score, are not mental processes that can be performed in the human mind.”
Response to Argument 1:
Examiner previously categorized “determining treatment data comprising a triage score for each subject based on the received vital signs, subject gender, subject age, and subject symptoms” as also being a method of organizing human activity, and not solely an action performed in the human mind which is an alternative characterization of the claims, as stated in the Final Rejection of August 20, 2021. “These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. construct a display of a care status display of monitored subjects organized by care type and one or more generated events for the subject…) and mental processes that can be performed in the human mind (e.g., determining treatment data comprising a triage score for each subject based on the received vital signs, subject gender, subject age, and subject symptoms) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.” Examiner previously categorized “construct a display of a care status display of monitored subjects organized by care type and one or more generated events for the subject” as also being a method of organizing human activity as stated in the Final Rejection of August 20, 2021.
As an example, the abstract functions of the claims in the instant case are transmitting vital sign data of each subject, generating treatment data, adjusting a frequency of the wireless transmission, and constructing a display.   As such, the claims include abstract ideas which fall under the category of methods of organizing human activity.  Methods of organizing human activity include organizing social interactions between individuals.  The claimed invention can be considered methods of organizing human activity. The limitations include an abstract idea of a person following a series of steps or rules for monitoring the vital signs (health) of a patient and determining treatment data. Monitoring the health of a patient and determining treatment data is a human activity. This abstract idea has been implemented on a general-purpose computer. Now consider the following steps of the claims: transmitting vital sign data of each subject, generating treatment data, adjusting a frequency of the wireless transmission, and constructing a dis.  This is simply collecting data, analyzing the data, and outputting/displaying the results. Moreover, any steps that deal with collecting data, analyzing data, and outputting data can all be categorized under organizing methods of human activity, and are well-known in the computer arts.    
Therefore, because independent claims 1, 23, and 25 include an abstract idea, the claim must be reviewed under Step 2A Prong 2 of the analysis to determine whether the abstract idea has been integrated into a practical application. 

Argument 2 (Pg. 12):
Moreover, Appellant argues that the techniques of the independent claim improve the efficiency of monitoring the health of patients, on page 12 of the Appeal Brief. “As noted in, for example page 1, line 11- page 3, line 25 of the present application, emergency departments can be chaotic, as medical professionals have to determine which patients are most in need of medical treatment. In addition, patients may have to be transferred between different departments or rooms in the hospital. Moreover, patient vital sign data can be spread across multiple systems and databases. By collecting vital sign data from patients in an emergency department or waiting room, medical professionals can determine which patients are most in need of treatment. The generated treatment data (i.e., the triage scores) effect a particular treatment, which satisfies the practical application example in Prong 2 of step 2A” 
Response to Argument 2:
However, this is not the type of technical improvement articulated by the Courts that would move the instant invention to being subject matter eligible. The abstract idea doesn’t provide a physical improvement to the computer nor does it provide a technical solution to an identified technical problem. 

Argument 3 (Pg. 13):
Appellant further argues that, “In addition, the Examiner alleges that the claimed limitations are not integrated into a practical application, and merely require the use of a general computer. The claims set forth a practical application — the patient monitors 12 connected wirelessly with a computing device 40 that generates the display for display on a display device 44. Thus, the claims are directed to more than a general-purpose computer.”, on page 18 of the Appeal Brief.  

Response to Argument 3:
Examiner respectfully disagrees.  The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or does not provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment, or describes mere instructions to implement an abstract idea on a computer. The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05. The invention further fails to improve upon the technical field (monitoring patient health) because it is merely using the computing devices to perform the activities of monitoring patient health and such use of the technology has been held to not be an “inventive concept” as the general-purpose computer is being used for the very purpose that such computers are known to be used for, e.g. more efficient, faster, automated, and etc.  When looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MOHMAD MUQUEETH/
Examiner, Art Unit 3686
Conferees:
/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.